TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00001-CV


Reliant Energy, Incorporated; American Electric Power Company; and
TXU Electric Company, Appellants

v.

Public Utility Commission of Texas, Appellee





DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


O R D E R


	Appellant TXU Electric Company has filed a motion to dismiss its appeal.  It
represents that no party to the appeal opposes the dismissal.  We grant the motion and dismiss TXU
Electric Company's appeal.
	It is ordered February 6, 2003.


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Appellant's Motion